[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that he has been classified as an "escape risk" which deprives him of rehabilitation and vocational programs CT Page 5277 during his confinement at Mac Dougal Correctional Institution. He claims that he was given such classification in 1995 because of a warrant issued by the State of New York for an alleged escape from a juvenile facility in the State of New York which has been lodged against him as a detainer in the State of Connecticut. He claims that since the State of New York by letter dated April 15, 1997 has given notice to Connecticut Correctional authorities that such warrant has been lifted that a continuance of that classification is improper. See Petitioner's Exhibit 1. He has requested vocational programs and has been denied. SeePetitioner's Exhibit 2. He has also requested a change in classification which has been denied. See Petitioner's Exhibit 3. It is the position of the respondent that the State of New York's lifting of the warrant was because of the lack of available witnesses and the petitioner s current ten year sentence and therefore the underlying reason for the classification has not been removed. He has been given periodic hearings at his request to remove said classification without success, the most recent in April of 1997. Obviously his failure to see the logic of the respondent's position complicates his effort.
"Questions which do not concern the lawfulness of the detention cannot properly be reviewed on habeas corpus." Sanchezv. Warden, 214 Conn. 23, 33. Protected liberty interests arise from the Constitution on the law or the states. Hewitt v. Helms,459 U.S. 460, 466. An inmate has no property or liberty interest in prison employment, increased recreation or educational courses. Santiago v. Commissioner of Correction,39 Conn. App. 674, 680. C.G.S. Sec. 18-81 grants the respondent the discretion to establish and administer classification of inmates. From the history of the petitioner the court must find that there is cause to have classified him a security risk. This classification however has not visited upon him cruel and unusual punishment. He has not even been removed from the general population. His only complaint is that it has resulted in making him less worthy than other inmates for the limited vocational programs available.
For the above reasons the petition is denied.
Corrigan, JTR